Title: To Thomas Jefferson from Samuel Thurber, 15 September 1820
From: Thurber, Samuel
To: Jefferson, Thomas


Honrd Sir,
Providence R. I.
15th Sept 1820
Six years have almost expired since I recd your much esteemed reply to my request, I have often red it, then paused with gratitude for the fatherly admonition; About that time the Cotton, as well as all other business began to require new calculations, the fortunate circumstance of a general peace, caused such an overturning as confounded all speculation, Cotton Mills stopping, Owners failing, such estates selling at several hund ⅌ Ct loss to the owners, On that business was my princeple dependence, Such circumstances checked my intention and caused me to call on my family to double our diligence and to attend to riged œconomy, all ware agreed, HEAVEN, hath favrd us, all have been blest with health, all have managed to general satisfaction none complain, consequently we have not lestned our property, altho I presume it would not bring more than half so many dollers as it might have done about the time I wrote you, The business is now good; But by no means so lucrative as to admit of waste or neglect, it is such however as will admit an industerious careful company (if not too numerous) a comfortable support, Was all business as that now is by some carefully attended to, the people would in my opinion be much more happy than they are; Government hath done enough for that branch, more would according to my understanding reather injure than benefit even the Manufacturers themselves. by causeng them to become inattentive; Since I have become located as I am, I feel anxious for an additional favr that is, a Meeting House in my neighberhood, Not that I expect to gain, HEAVEN by climbing a sectary’s steeple, but believeing that nothing hath a better tendency to moralize a people, than to have at hand a convenant place where to attend and hear true republican preaching; While museing on the subject, something seems to whisper in my ear; Inform your friend Jefferson, let him know the subject on which you are contemplateing, the impulsion is such that I am induced to transmit a copy of our proposed constitution, to which we should be highly gratefyed by having a portion of your wisdom and benovelence annexed, preveous to applying for an act of incorperation;—Be pleased to accept my most fervent desires for the continuance of your health, strength and prosperity.Saml ThurberA number of the inhabitants in the Northerly part of the town of Providence, are desirous for errecting a house wherein to meet for the worship of Almighty GOD, but are unable of themselves to do it; and are not all agreed in their religious opinions; They are however all agreed that every man has a right to his own opinion and to put his own construction on the words of holy writ, and have agreed on the following as the foundation of their society; that those of whom donations are solicited may know that they ask not aid to support bigotry, but to enlarge that charity which “envieth not and is not easily provoked,”1st As a majority of those engaged in the errection of said house are of the Babtist persuasion, the said house when erected shall be a Baptist meeting house,2nd That to become a member of said society or the Church which may meet in said house for worship, no subscription to any Creed, articles of faith or Covenent shall be required, nor shall any person be required to make any other confession of faith than a belief in the scriptures of the Old and New Testament; Every member shall also have the right to give that meaning to the words of scripture, which shall accord with his own understanding of truth,3rd Exclusions from the Church shall be had for immoral conduct, and for a denial of the faith stated in the second article, but for no other cause,4th  No person shall be permitted to preach in said house who does not sustain a good moral Charictor; nor shall any stranger be permitted to preach in said house, unless he produces satisfactory testimorials of his charictor and standing;5th  Any preacher, sustaining the charicter or produceing the testimonials above mentioned, shall at the request of any three members of said society, have a right to preach in said house at any time when the same shall not be ocupied by the society’s preacher and is not preveously engaged, Provided however that there shall be no meeting in said house for worship by candl  light, unless by consent of a majority of the society,6th  The property and exclusive controle of said house shall be in the owners of the pewes, and such others as may have subscribed twenty Dollars towards erecting said house; Each owner of a pew and such subscriber to have one Vote and such and such onley to be members of the society,7th  There shall be one pew on each side of the pulpit for such white persons as are hard of hearing, also suitable seats in the Galery for Strangers and a place shall be assigned for people of collour,8th  A majority of the pew holders, shall have a right to order all necessary repairs to said house, and to assess the expence of the same, on the pews according to a standing valuation thereof, they shall also have a right to make assessments on said pews for the payment of any contracts which they may make appertaining to the institution, the pews to be answerable for all such assesments,9th  The care of the house, and the management of the affairs of the society, shall be in a Committee of five to be anually appointed by the society and to whom application shall be made for the ocupancy of said house for any purpose other than worship, and for any preacher other than the regular preacher of the society,Thus we have for the present concludedS TNB. considering who and what we are, we have met with tolerable incouragement having the promise of something more than 300 Federal Dollars,NB, Mr Eddy hath been roughly handled for his vote in Congress on the Mossouri question, nothing hath been left undone to prevent his re’election, there are some doubts wheather scattering votes will not prevent it, he could not have succeeded had the vote been taken ten days before it was, his opposers began a little too soon, every day gave new light to the people, every day was  so in his favr that I have no doubt but that if the vote was now to be taken he would gain a large majority,S TBetween the 1st & 12th Inst the weather was so hot and the air (being mostly from the SW) so dense that it generated a contagion in a thick part of our town, several ware taken of suddenly, others are now convalescent, happely on the 12th we had a brisk gale with a little rain from the South, which in the after part of the day changed with violence into the N, W, from thence it came cool and the air pure. I have since heard of but two new cases—